Ingraham, Ch. J.,
J., held that the order was in the discretion of Justice Leonard. That the appellants obtained the time in which to make their case, and the judge had the right to impose the condition of an undertaking on appeal even if the appellants did not ask for a stay of execution. That though the time, in which to make a case had not expired, the court, could grant the extension on terms, but where the time had expired the appellants were asking to be relieved of a default and for a favor, and the order granting the favor on. conditions, being a discretionary one, could not be appealed from.
That the parties appellants' consisted of five foreign railroad corporations, without property in this state, as appeared before J udge Leonard, and on asking for the tavor of continuing litigation in the courts of this state, it could not be said that any abuse of discretion was exercised by requiring of them that they give security on appeal. That the order was not an appealable one, and must be affirmed with costs.
Order affirmed.